                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

NORA CANDELARIA,

       Plaintiff,

v.                                                       Civ. No. 18‐725 WJ/GBW

MOLINA HEALTHCARE, INC., et al.,

       Defendants.



                    ORDER GRANTING DEFENDANTS’ MOTION
                           TO COMPEL DISCOVERY

       On May 20, 2019, Defendants filed a motion to compel. Doc. 24. Pursuant to the

Local Rules, the response would have been due on June 3, 2019. However, Plaintiff

filed motions for extensions and received an extension to that deadline. See docs. 27, 28,

29, 30. Specifically, Plaintiff’s response was due no later than July 1, 2019. See doc. 30.

That date has passed without the filing of any response. Such constitutes consent to

grant the motion under the Local Rules. See D.N.M.LR‐Civ. 7.1(b) (“The failure of a

party to file and serve a response in opposition to a motion within the time prescribed

for doing so constitutes consent to grant the motion.”).

       The Court will therefore GRANT Defendants’ Motion to Compel. Consequently,

Plaintiff shall provide meaningful and certified responses to (1) Defendants’
Interrogatories Nos. 3 through 9 and 13, and (2) all 36 of Defendants’ Requests for

Production. These responses shall be provided no later than July 16, 2019.

      IT IS SO ORDERED.




                                         _____________________________________
                                         GREGORY B. WORMUTH
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
